Citation Nr: 1202059	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from October 1977 to September 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In February 2011, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268  (1998).


FINDING OF FACT

A headache disorder was not incurred in service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in March 2002 and March 2006, and the claim was readjudicated in an April 2007 statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examination which is adequate for adjudicative purposes (the examiner reviewed the claims file, elicited a medical history, and conducted all appropriate testing), obtained a medical opinion with rationale as to the etiology and severity of the reported headaches, and afforded the appellant the opportunity to give testimony before the RO and the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, including the Social Security Administration (SSA) records, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran contends that his headache disorder is the result of service, specifically the result of action taken against him by the Shore Patrol in December 1980.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Even where there are no competence issues, establishing a connection to military service under a theory of continuity of symptomatology will frequently depend on the credibility of lay testimony.  Thus, the Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet.App. 319 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995); see Jandreau, 492 F.3d at 1376 ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"); Buchanan, 451 F.3d at 1337; cf. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  (Board may consider "evidence of a prolonged period without medical complaint, along with other factors[.]").  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Personal interest may affect the credibility of the evidence, however the Board may not disregard a claimant's testimony simply because he or she stands to gain monetary benefits.  Cartright, 2 Vet.App. at 25 . 

The service treatment records reflect no findings or histories suggestive of chronic headaches; the report of an August 1979 flight physical examination reflects a negative history as to frequent or severe headaches and normal clinical findings for all relevant systems.  In December 1980, the Veteran presented with a complaint of a right ear ache for the past 2 days.  He reported that he had been arrested 2 days ago and was handcuffed and locked in the back of a truck.  While sitting in the truck, he fell and struck the right side of his face and his right ear.  On physical examination, there was a question of possible rupture to the right tympanic membrane.  The diagnosis was otitis internal.  On a follow-up visit 5 days later, the Veteran complained of loss of hearing since the trauma 5 days prior, but was having no pain.  The assessment was "loss of hearing."  After administration of an audiogram that same day, the assessment was resolving otitis media; may have had perforation which seems to have healed. 

There were no further complaints related to the ears or the December 1980 incident in the remainder of the service treatment records.  The report of the September 1981 separation examination reflects normal clinical findings for all relevant systems and no history suggestive of a chronic headache disorder.  

The Veteran filed an initial claim for compensation in January 1982 at which time the claimed disabilities were lung, heart and left thumb conditions.  

The report of a March 1983 VA examination record conducted in connection with that claim reflects no complaints, findings or histories suggestive of a chronic headache disorder.  Neurological examination was normal and examination of the ears revealed "no pathology noted."  

A February 1999 VA examination record reflects the Veteran's history of frontal headaches.  The Veteran reported that he was told that his headaches were due to sinusitis.  

A July 2011 VA examination record reflects the Veteran's history of a headache disorder manifested by oppressive pain in the left eye associated with stabbing pain radiating to the back of the head, nausea, dizziness, and light sensitivity.  He indicated that the headaches onset in the early 1980s.  The Veteran also reported a history of hitting his head against the side of a truck with associated loss of consciousness in 1981 during service.  After examination and review of the evidence, the Veteran was assessed with a mixed-type headache disorder.  The examiner stated that the headache disorder was not caused by or a result of service.  The examiner noted that the service medical records and VA treatment records were completely silent for any complaint of headache and that the diagnosis was based solely on the Veteran's subjective complaints.  

VA, SSA, and private treatment records, which date from September 1988 forward, reflect no findings or histories suggestive of a chronic headache disorder; with the exception of a February 2001 SSA medical record, the Veteran denies the existence of headaches when asked and the February 2001 medical record does not reflect a history of chronic headaches.  

After review of the evidence, the Board finds service connection is not warranted because the evidence does not suggest that the currently diagnosed headache disorder onset in service or is causally related to service.  Initially, the Board notes that the competent and probative evidence does not suggest that the headache disorder onset in service.  The service treatment records reflect no histories or findings suggestive of chronic headaches, and the first evidence of recurrent headaches dates in 1999, approximately than 18 years after separation from service.  See Maxson, 230 F.3d at 1330.  The Board acknowledges that the Veteran testified that he had headaches during service.  See RO hearing transcript.  However, he has not indicated that the in-service headaches were similar to those associated with the current headache disorder, which is manifested by migraines and tension headaches.  Thus, the Board finds the testimony is not truly a history of continuity of symptomatology.  Furthermore, even if the Veteran's testimony were interpreted as a history of continuity of symptomatology, based on the varying histories as to the date of onset of the headache disorder (he has reported that he has "always had headaches" and that they onset in the 1980s, which on its face indicates the headaches could have onset after service), the negative history as to recurrent headaches in 1979, the absence of a history of recurrent headaches prior to 1999, and the consistently negative history as to headaches when asked by VA treatment providers, the Board finds the testimony is not credible, and thus, not probative evidence of an in-service onset.  At the time of the December 1980 incident in which the Veteran reported that he fell on the right side of his face and right ear, none of the treatment records prepared at that time include any complaints of headaches.  There was no indication that the Veteran experienced a loss of consciousness at that time, yet he reported such a loss at the July 2011 VA examination.  In addition, the Veteran's initial claim for service connection, filed in January 1982 (within 4 months of separation from service) and the VA examination conducted in march 1982 in connection with that claim were silent for any complaints or history regarding headaches.  If the Veteran suffered continuous headaches, it would normally be expected that he would have added those complaints to his initial claim for compensation or had complaints on VA examination.  See Kahana, 24 Vet. App. at 440.  

Furthermore, the record does not contain any competent evidence linking the headache disorder to service.  The Board acknowledges that the Veteran asserts that his headache disorder is secondary to service, specifically an in-service head trauma.  As a layperson, however, the Veteran is not competent to make such a determination.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471.  Moreover, the Board notes that the service medical records contradict the Veteran's history of a loss of consciousness during service, and based on the absence of probative evidence an in-service onset or head injury, the length of time between separation and the earliest notation of record, and the absence of evidence linking the headache disorder to service,  service connection is not warranted, and the claim is denied.  


ORDER

Service connection for a headache disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


